Citation Nr: 1730370	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected left ulnar and median nerve neuropathy.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder, dysthymic type, prior to October 15, 2010; in excess of 10 percent from October 15, 2010 to October 10, 2016; and in excess of 50 percent since October 11, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 11, 2016.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This matter was previously before the Board in July 2014, at which time the Veteran's claims were remanded for further evidentiary development.  Subsequently, in a February 2017 rating decision, the RO increased the Veteran's disability rating for his mood disorder, assigning a 50 percent rating effective October 11, 2016.  The RO also granted the Veteran's TDIU claim and assigned the same effective date.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for his mood disorder, the issue remains in appellate status and has been characterized as shown on the first page of this decision.  As the Veteran's claim seeking entitlement to a TDIU for the appeal period prior to October 11, 2016, is still in controversy, this issue is also still on appeal.

The Veteran was previously represented by Attorney David L. Huffman; however, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  Therefore the Veteran is unrepresented 

The issue of entitlement to a TDIU prior to October 11, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left ulnar and median nerve neuropathy has been characterized by severe incomplete paralysis, but not complete paralysis.

2.  Prior to October 11, 2016, the Veteran's symptoms of mood disorder most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

3.  Since October 11, 2016, the Veteran's symptoms of mood disorder have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for service-connected left ulnar and median nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code (DC) 8515 (2016).

2.  Prior to October 11, 2016, the criteria for an initial disability rating of 50 percent, but no higher, for service-connected mood disorder, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2016).

3.  Since October 11, 2016, the criteria for service-connected mood disorder in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the July 2014 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Neuropathy

In the November 2010 rating decision, the RO granted service connection and assigned a 50 percent disability rating for the Veteran's service-connected left ulnar and median nerve neuropathy, effective from October 11, 2007.

The Veteran is left-handed; therefore the criteria for the major extremity are applicable. 

His left upper extremity neuropathy is rated under 38 C.F.R. § 4.124a, DC 8515.  Under DC 8515 (median nerve neuropathy), severe incomplete paralysis of the affected nerve is rated 50 percent disabling for the major extremity.  A 70 percent rating is warranted for complete paralysis of the major median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, an October 2010 VA peripheral nerves examination noted the Veteran had a problem with pain and weakness in the left arm and hand.  The Veteran reported experiencing numbness in the fingers to the point he cannot feel the tips of his fingers and no longer can snap his fingers or get them to work correctly.  He reported learning to use his right hand to accommodate with tasks such as writing and using the computer.  He reported using warm water and ibuprofen to help him move his left wrist and reduce the pain.  He reported having no grip strength and symptoms that include weakness, stiffness, numbness and pain.  A reflex examination revealed normal findings for the left biceps, triceps, brachioradialis, and finger jerk.  A sensory examination of the left upper extremity revealed decreased sensation to vibration, light touch, and pain/pinprick to all the finger tips.  Position sense was found to be normal.  The Veteran showed discomfort on flexion and extension of the wrist against slight resistance.  There was a palpable loss of muscle tone in the left forearm extensors and flexors, as well as muscle atrophy.  The left forearm was measured to be one centimeter smaller in circumference than the right forearm.  The Veteran was noted to be employed as a full-time truck driver.  He reported losing less than one week in the past 12-month period due to pain in his left arm.

The Veteran's available VA treatment records do not show any treatment for his service-connected left upper extremity neuropathy, and the Veteran denied receiving any medical treatment for the disability during his May 2014 Board hearing.  The Veteran testified that he could put his clothes on, take a bath, and open doors with his left hand.  He stated that when he cooks, he keeps his eyes on his left hand so he does not burn it because he cannot feel any sensation.  He also stated that he is able to pick up objects like a glass, but he cannot hold it for long.  The Veteran stated that lately he has noticed his left wrist cracked and popped, and he loses sensation as if his hand was going to sleep if he does not move it. 

Pursuant to the Board remand, the Veteran was afforded another VA peripheral nerve conditions examination in October 2016.  He was noted to have a diagnosis of median and ulnar nerve neuropathy in the left upper extremity.  The Veteran reported that he had no use of his left arm, adding that his wrist was "cracking and popping and my elbow hurts."  He stated that he had carpal tunnel syndrome in both wrists.  The VA examiner noted symptoms of severe constant pain, numbness, and paresthesias and/or dysesthesias in the left upper extremity.  Muscle strength testing in the left upper extremity resulted in findings of 3/5 (active movement against gravity) for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch from thumb to index finger.  The Veteran was not found to have muscle atrophy.  A sensory exam revealed decreased sensation in the left inner/outer forearm (C6/T1) and absent sensation in the left hand/fingers (C6-8).  The VA examiner noted that the Veteran declined a reflex evaluation of his left arm due to severe pain with touch, adding that it could be too painful to hit his arm with a reflex hammer.  The Veteran was not found to have trophic changes attributable to his peripheral neuropathy.  The VA examiner concluded that the Veteran exhibited moderate incomplete paralysis of the left radial nerve, left median nerve, left ulnar nerve, and left musculocutaneous nerve.  The VA examiner concluded that there was not a functional impairment of the extremity due to his peripheral nerve condition such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

In view of the above evidence, the Board finds that the criteria to assign a schedular rating in excess of 50 percent have not been met.  As described above, while the Veteran has severe incomplete paralysis of the ulnar nerve and median nerve, the disability results in no more than a 50 percent rating.  Notably, the Veteran has testified that he was still able to use his left hand to perform activities such as putting his clothes on, taking a bath, picking up objects and opening doors.  While the October 2016 VA examiner noted that the Veteran was absent the use of fine motor skills, he still retained some abilities with gross motor skills.  Notably, muscle strength testing revealed that the Veteran also still retained some strength in elbow flexion and extension, wrist flexion and extension, as well as with grip and pinch.  Further, the Veteran did not exhibit trophic changes due to his peripheral neuropathy, and the October 2016 VA examiner found that the functional impairment due to neuropathy was not so severe as to be equally well-served by an amputation with prosthesis.  In short, the Board finds that the evidence of record does not demonstrate complete paralysis due to the Veteran's service-connected left ulnar and median nerve neuropathy.

In making these determinations, the Board has considered the Veteran's lay statements that his left upper extremity neuropathy is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate DCs.  Such competent evidence concerning the nature and extent of his disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent findings in conjunction with their evaluations.  These medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that a rating in excess of 50 percent for left ulnar and median nerve neuropathy is not warranted for the period on appeal.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).
  
Mood disorder

Service connection for mood disorder, dysthymic type, was initially granted in a November 2010 rating decision, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9433, effective from the October 11, 2007, date of the initial claim.  A 10 percent evaluation was then assigned effective October 15, 2010.  In February 2017, the RO then increased the rating assigned for mood disorder from 10 percent to 50 percent effective October 11, 2016.  The issue now before the Board is the question of whether an initial rating in excess of 30 percent is assignable for the period prior to October 15, 2010, whether an initial rating in excess of 10 percent is assignable from October 15, 2010 to October 10, 2016, and whether an initial rating in excess of 50 percent is assignable for the period on or after that date.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's mood disorder is currently evaluated under DC 9433, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9433.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in January 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A July 2008 private psychological evaluation noted the Veteran was neatly groomed and spoke rapidly.  He was tearful at times and maintained appropriate eye contact.  During the interview his train of thought was frequently interrupted, and the examiner noted that, at times, it was necessary to repeat questions as he interrupted.  His thoughts were noted to be without disturbances of logic or bizarreness.  His speech, although noted to be rapid and somewhat mumbled, was without evidence of unusual ideation.  The Veteran described his mood as "bad."  The private examiner stated the Veteran had a depressed affect and was tearful.  The Veteran endorsed numerous items that were consistent with symptoms of anxiety.  He also described experiencing feelings of depression, sadness, low self-esteem, feelings of being alone, unhappiness, hopelessness, and a lack of meaning and joy in his life.  The examiner noted that there were no obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions or misinterpretations of consensual reality.  The Veteran did report experiencing some hallucinations when he was hospitalized while in the military, which the examiner stated was apparently the result of medication.  The Veteran reported having attempted suicide, and he admitted having frequent suicidal thoughts.  The Veteran scored in the range of normal cognitive function on the Mini Mental Status Examination.  He was alert, responsive, and well-oriented.  He had some difficulty with abstract reasoning.  His general fund of knowledge was noted to be adequate.  His judgment was intact in terms of understanding the demands of social settings, but the examiner stated it may not always be so in terms of behavior.  The examiner stated the Veteran was able to manage his own self-care in all major areas of daily living.  The Veteran was administered the Clinical Assessment of Depression, and his total score was in the range of "very significant clinical risk."

The July 2008 private examination report noted that the Veteran had been married to his wife for 14 years and he had a son.  He described his mother as a support system and denied having any friends.  He also denied having any involvement in his community, and he also denied any religious or spiritual involvement in his life.  He described a typical day since he lost his job to involve doing odd jobs and playing with his dog.  He stated that thinking of his son prevents him from taking extreme action when he has suicidal thoughts.  The Veteran denied using either alcohol or any non-prescription mood-altering chemicals.

On October 15, 2010, the Veteran underwent a VA mental disorders examination where he was noted to be working as a delivery truck driver.  He was married and lived with his wife and a 15-year-old son.  The VA examiner noted that besides the July 2008 private examination report, there were no other psychiatric notes in the Veteran's claims file.  The Veteran denied any hospitalizations for any mood changes or disorder, and he denied any outpatient treatment.  The Veteran stated he had been a truck driver for nearly 17 years, initially for Sears and then for Shin Electric.  He was currently working for a Ford dealership and had been employed there for the past two years.  The Veteran stated he always struggled with low-grade depression.  He denied having any major depressive episodes which required hospitalization or treatment.  The Veteran stated that prior to his left arm injury, he used to enjoy riding motorcycles, but he could no longer do that or play any ball games with his son, which made him depressed at times.  The Veteran stated that he has tried to stay busy and get involved with family activities, which has helped him get out of periods where he felt a lack of motivation.  He denied ever seeking any treatment for depression.

Upon examination, he presented and interacted well.  He was casually dressed with good personal hygiene and appeared his stated age.  His behavior was appropriate and he did not exhibit any psychomotor retardation or agitation.  His speech was clear, coherent, and productive with good comprehension.  There was no pressure of speech and no tangentiality noted.  His attitude toward the examiner was good, and he made good eye contact.  His mood was dysthymic and affect was congruent with his mood.  His memory was intact for past and present events.  He was oriented to person, place, time and situation.  His thought process was logical and goal-oriented.  His thought content was unremarkable.  There was no evidence of overt psychosis.  He denied any hallucinations and was not exhibiting any delusional thinking.  His general fund of knowledge was poor, and his judgment was fair.  He slept on average of five to six hours a night, but he reported having problems sustaining his sleep when he struggled with pain.  There was no history of panic attacks, obsessive-compulsive behaviors, or impaired impulse control.  The Veteran stated that initially he struggled with passive suicidal ideation but stated he never acted on them.  The Veteran denied having any problems with daily living.  He could take care of himself, drive and go shopping.  He shared the household chores with his wife.  His limitation was mainly with his hobbies and recreational activities.  The Veteran stated he struggled with low-grade depression since his in-service injury, and he struggled at times with low energy, lack of motivation, poor concentration and sleep disturbance.  He was diagnosed with mood disorder secondary to a general medical condition, dysthymic type.  He was assigned a GAF score of 65 for mood disorder with mild impairment.  The VA examiner noted that the GAF score could vary from 60 to 65 when his hand bothers him, but that he was functioning reasonably well both at home and at work.  

A May 20, 2014 private examiner's psychological assessment from W.C. noted that the Veteran's current symptoms of anxiety manifest as persistent worry, rumination and tension.  He reported having trouble concentrating and reported that his mind often goes blank.  He had difficulty staying asleep.  His depressive symptoms manifest as social isolation, frequent crying spells, a depressed mood, and feeling discouraged or hopeless.  He reported current thoughts of death but no bouts of suicidal ideation.  He denied being admitted to a psychiatric hospital or receiving outpatient psychological and psychiatric treatment.  The Veteran has been married to his wife for 19 years, and he reported being satisfied with their relationship.  However, he believed his physical and emotional issues interfered with their marriage.  He stated that he considered his wife to be his main source of support.  He also stated that most days he remained at home because he preferred social isolation.  He reported currently being unemployed.

Upon examination, the Veteran presented as alert and fully oriented.  He appeared his stated age and was appropriately dressed with adequate grooming and hygiene.  His expressions and mannerisms were appropriate, and he made good eye contact.  His anxiety level appeared mildly to moderately elevated throughout the interview.  At times, he was noted to be quite animated as he discussed his military injury and his view of inadequate medical treatment.  His psychomotor activity was characterized as restless and fidgety.  His mood was depressed, and his affect appeared flat.  Although he was friendly, he also appeared guarded and apprehensive at times.  His speech was relevant and at an appropriate rate and volume.  His thought processes were spontaneous, logical and coherent.  There was noticeable evidence of paranoia, suspiciousness and circumstantiality.  He was redirected to the task on several occasions.  His intellectual functioning was estimated to be in the low to average range.  He appeared to be a good historian, and his memory processes were mainly intact.  There appeared to be a moderate impairment in delayed recall.  He was also noted to be likely to exhibit impulsive and inappropriate judgment due to his low frustration tolerance.  He denied suicidal or homicidal ideation and past attempts.  His insight and judgment were considered to be poor.  

In a June 2014 mental disorders disability benefits questionnaire prepared by the same private examiner, W.C., the Veteran was noted to have diagnoses of major depressive disorder, single severe, with anxious distress, severe.  He was also diagnosed with generalized anxiety disorder.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as total occupational and social impairment.  However, the examiner stated that there was significant overlap in symptomatology, which did not make it possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The Veteran was noted to have symptoms that include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner concluded the Veteran was capable of managing his financial affairs.

Also of record is a separate June 2014 private psychologist's examination report from K.G.H.  The Veteran was noted to be married for the past 20 years and had an 18-year-old son.  His relationship with his wife was noted to be fair.  The Veteran cited functional limitations in his arms and emotional distress as the primary reasons he was unable to maintain full-time employment.  He stated he was last employed in parts delivery but was let go from his position due to his limitations.  He reported experiencing symptoms of depression for over the past two years.  He reported feelings of failure and guilt.  His sleep is impaired at times and he tends to be fatigued.  He cried easily and had problems making decisions.  He denied currently receiving mental health treatment and was not taking any medications.

Upon examination, the Veteran was casually dressed with proper hygiene.  He appeared his stated age.  He was cooperative during the evaluation.  His eye contact was fair and his speech was responsive and coherent, but also verbose.  He was oriented to all spheres.  His observed mood was remarkable for sadness and anxiety.  His affect was labile and thought processes were notable for circumstantiality.  There was no evidence of delusions, paranoia, obsessive thoughts, or compulsive behaviors.  There was no evidence of unusual perceptual experiences.  His judgment was mildly impaired based on his responses to comprehension questions.  His insight was fair, and there was no evidence of psychomotor agitation or retardation.  The Veteran denied suicidal and homicidal ideation.  His immediate memory was mildly impaired based on difficulties he had instantly recalling four out of four words.  His recent memory was moderately impaired, and his remote memory was fair.  His concentration was severely impaired, his persistence was moderately impaired and his pace was variable.  

With respect to social functioning, the Veteran stated he went to the store twice a week and ran other errands once a week.  He rarely eats out or visits family and friends.  He did speak on the telephone daily.  He did not go to the movies or the mall.  He tried to walk some in the evenings for exercise.  He did not have any hobbies.  He did keep medical appointments.  He reported having one or two close friends, he had a checking account, and he stated his wife paid the bills and managed the finances.  The private examiner stated the Veteran was capable of performing his activities of daily living.  He stated he did very little housework or yard work.  He stated his daily routine primarily consisted of watching television.  He takes care of his dog and may go for a walk.  He had two to three meals a day and showered daily.  The examiner noted that the Veteran appeared capable of managing his funds.

An October 11, 2016 VA mental disorders examination conducted pursuant to the Board remand noted the Veteran's diagnosis of an unspecified depressive disorder.  The VA examiner noted that the diagnosis was not a progression of the mood disorder diagnosis given in the October 2010 VA examination report but is rather different terminology for the same condition based on the DSM-5.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The Veteran reported having a good relationship with his wife and son.  He was unemployed and stated that he tried to find things to do outside to occupy his time.  He struggles with simple chores around the house but continues to try to do them.  He sometimes goes grocery shopping and watches some television at home, but stated that he tries to enjoy the outdoors as much as he can.  He reported last working as a delivery driver for a car dealership, but he had to quit because he was being asked to do things he was not capable of doing due to problems with his left arm condition.  The Veteran stated he has not been in any mental health treatment other than a single visit in May 2011.  He stated there was no follow up.  The VA examiner noted symptoms that included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

The VA examiner noted that the Veteran was cooperative and fairly verbal during the examination.  His mood was moderately anxious and depressed with a serious affect that did not broaden significantly.  He was alert and fully oriented, he denied hallucinations or delusional thinking, and he acknowledged periods of depressed mood with some suicidal thinking without intent or plans.  He stated he has thoughts of suicide but would not carry them out.  His memory and cognitive abilities were intact.  He was briefly tearful when speaking of his physical limitations and how they have impacted the way he views himself.  Psychological testing in the form of the Beck Depression Inventory was administered to the Veteran, and the score indicated moderate to severe depression.  The VA examiner stated the Veteran was capable of managing his financial affairs.

Here, following a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's mood disorder warrants a 50 percent rating, but no higher, for the period prior to October 11, 2016.  

In so concluding, the Board has considered VA and private medical records which document the Veteran's longstanding symptoms of depression and anxiety.  His July 2008 private examination report documented the Veteran's impairment with abstract reasoning, and the October 2010 VA examination report noted the Veteran's reports of getting involved with family activities to help him get out of periods where he experienced a lack of motivation, both of which are supportive of a higher, 50 percent disability rating.  The medical evidence of record also reflects that the Veteran denied ever having any meaningful relationships with anybody other than members of his own family, which supports a finding that he has had difficulty in establishing and maintaining effective social relationships.  His GAF scores have also reflected the presence of mild to moderate symptoms.  

Throughout the period on appeal, the Veteran has also endorsed suicidal ideation, which is supportive of a higher rating.  Suicidal ideation is listed as one of the symptoms contemplated by the 70 percent rating criteria, but "the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level."  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722, 2017 WL 2200746, at 9 (Vet. App. May 19, 2017); Mauerhan, 16 Vet. App. at 440-41.  Significantly, the Veteran has provided a variety of responses throughout the period on appeal concerning whether he experienced suicidal ideation.  For instance, the July 2008 private examiner's report noted the Veteran's reports of having frequent suicidal thoughts and even having attempted suicide.  The October 2010 VA examination report also reflected the Veteran's reports of struggling with passive suicidal ideation and denial that he ever acted on them.  In contrast, the May 2014 private examiner's report noted the Veteran's reports of experiencing thoughts of death but not suicidal ideation.  Similarly, a June 2014 private examiner's opinion also noted that the Veteran denied experiencing suicidal or homicidal ideation.  The Veteran again endorsed experiencing suicidal ideation by the time of his October 2016 VA examination.

Having considered the evidence of record in its entirety, the Board finds that the Veteran's reports of suicidal ideation for the period prior to October 11, 2016 are certainly productive of a higher level of impairment than that reflected by his currently assigned ratings.  However, the overall evidence does not show that the symptoms experienced by the Veteran during this period impacted his social and occupational functioning to the extent that they demonstrated deficiencies in most areas.  Notably, the Veteran enjoyed a stable family relationship with his spouse and son.  He had worked during a portion of his appeal period but reportedly stopped sometime in 2011 due to problems with his service-connected left upper extremity neuropathy.  He has consistently maintained a clean personal appearance, has never reported experiencing any panic attacks, has not exhibited any obsessional rituals, and his speech has consistently been found to be normal.  

The Veteran has shown some mild to moderate impairments in memory based on testing performed during his examinations.  And as noted above, the Veteran has shown some difficulty in establishing and maintaining effective work and social relationships.  However, the Board finds that the level of impairment shown is contemplated in a 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.  Prior to October 11, 2016, the overall symptomatology associated with the Veteran's mood disorder more closely approximated the schedular criteria required for the 50 percent disability rating.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the criteria for even higher rating - 100 percent - are likewise not met.

As for the appeal period commencing October 11, 2016, when considering the Veteran's symptoms in total, the Board similarly finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinion of the October 2016 VA examiner to be particularly probative, as his assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's symptomatology does not exceed the schedular criteria for the 50 percent disability rating.  An evaluation in excess of 50 percent is not warranted. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the respective appeal periods in question.  They are certainly competent to report that the Veteran's symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating of 50 percent, but no higher, for mood disorder for the period prior to October 11, 2016, is warranted.  The Board further finds that since September 14, 2016, a schedular evaluation in excess of 50 percent is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected left ulnar and median nerve neuropathy is denied.

Prior to September 14, 2016, entitlement to a disability rating of 50 percent, but no higher, for mood disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since October 11, 2016, entitlement to a disability rating in excess of 50 percent for mood disorder is denied. 

REMAND

Additional evidence is needed before the Board can adjudicate the Veteran's remaining TDIU claim for the period prior to October 11, 2016.

It is unclear from a review of the record when the Veteran was last gainfully employed.  During his October 2010 VA mental disorders examination, the Veteran stated that he was working as a delivery truck driver for a Ford dealership and had been employed there for the past two years.  The Veteran testified at his May 2014 Board hearing that he has not worked in the past three years or so due to limitations from his service-connected left upper extremity neuropathy.  A June 2014 private examiner's report noted that the Veteran was last employed in parts delivery but was let go from his position due to his limitations.  

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated in March 2016.  However, this form was left mostly blank and he did not list any employment history on this form.  A February 2017 Decision Review Officer Conference Report noted that the Veteran was contacted in order to help him complete his VA Form 21-8940.  The Veteran stated that he last worked at Shinn Electric from January 2003 to October 2008.  He stated working 45 hours a week on average and made approximately $2,000 per month with overtime.  The Board notes that this information is inconsistent with the testimony and medical evidence of record, which reflects that the Veteran stated that he last worked sometime in 2011 as a delivery driver for a Ford dealership.  On remand, the Veteran should be contacted and asked to provide a detailed educational, income and employment history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2016 and associate those documents with the Veteran's claims file.

2.  Contact the Veteran and request that he provide a detailed educational, income and employment history.  Specifically, the Veteran should be asked to provide detailed information about his last documented place of employment as a truck driver for a local Ford dealership, as well as all past and any subsequent employment.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


